DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/17/2022 has been entered.
Status of Claims
The Applicant has amended claims 1, 3-5, 21, 23-24 and 31. Claims 10-20 are withdrawn. Claims 1-9 and 21-31 are pending and presented for examination.   
Reply to Applicant’s Remarks
Applicant’s remarks filed 11/17/2021 have been fully considered and are addressed as follows:
Claim Interpretation under 35 U.S.C. 112(f):
	Applicant’s amendment to the claims have avoided “module” in claims 21 and 31 being interpreted under 35 U.S.C. 112(f). 
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 11/17/2021 have overcome the 35 U.S.C. 112(a) rejections previously set forth, while the amendment to claim 3 and 23 necessitates new 35 U.S.C. 112(a) rejections set forth in this office action.
Applicant’s amendment to the claims filed 11/17/2021 have partially overcome the 35 U.S.C. 112(b) rejections previously set forth. Further, the amendment to claim 3-4 and 23-24 necessitates new 35 U.S.C. 112(b) rejections set forth in this office action.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 11/17/2021, with regard to the rejections of claims 1-9 and 21-31 under 35 USC 102/103 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that “…a Petition to Accept an Unintentionally Delayed Benefit Claim, in Compliance with 37 CFR § 1.78, is filed herewith. This petition corrects the priority chain of the present application claim such that it claims the priority of, benefit of, and incorporates by reference various patent applications, including an earliest priority date of July 6, 2011. Therefore, Applicant respectfully submits that the present application claims the priority of, benefit of, and incorporates by reference various patent applications, including an earliest priority date of July 6, 2011. Applicant respectfully submits that the priority date of July 6, 2011 predates the earliest priority date of Kim. As a result, Kim is disqualified as prior art. Therefore, Applicant believes that the rejection of Claims 1, 5-6, 21, and 25-26 under 35 U.S.C. 102 is overcome”, the examiner respectfully disagrees.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 21 recite “…verify that the first vehicle is not decelerating less than intended to avoid a threat in front of it” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0112 which recites “…When decelerating less than necessary is detected, a platoon may dissolve. In some embodiments, decelerating less than necessary may be detected in response to: determining that a PECU is not commanding sufficient braking relative to a threat in front of it…”, while it is not 
Claims 3 and 23 recite “…wherein the one of a plurality of safety goals not being met is detected in within substantially 0.2 seconds” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0111 which has “In various embodiments, safety goals may be detected in within substantially 0.2 seconds (e.g., +/- 0.1 seconds)…”, while there is no “one of a plurality of safety goals not being met” associated with “0.2 seconds”. Therefore claims 3-4 and 23-24 recite NEW MATTER and are rejected under 35 USC 112(a).
Claim 5 recites similar language as claim 1, i.e. “…no decelerating less than intended to avoid a threat…” and is rejected for similar reasons above.
Claims 2-9 and 22-29 are rejected by virtue of the dependency on previously rejected claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 21 recite “…verify that the first vehicle is not decelerating less than intended to avoid a thread in front of it” which is ambiguous. It is not clear what is the action to Further, it is not clear what “it” refers to in the amended claim, whether “it” is the first vehicle OR the second vehicle.
Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 3 and 23 recite “…is detected in within substantially 0.2 seconds” which is ambiguous. It is not clear what the starting point is for “in within substantially 0.2 seconds”, i.e. what “0 second” is. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claim 4 and 24 recite “…wherein dissolving the platoon is initiated within substantially 0.2 seconds or 0.4 seconds” which is ambiguous. It is not clear what the starting point is for “within substantially 0.2 seconds or 0.4 seconds”, i.e. what “0 second” is. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
The term “substantially” in claims 3-4 and 23-24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites similar language as claim 1, i.e. “…no decelerating less than intended to avoid a threat…” and is rejected for similar reasons above.
Claim 25 recites “…is not decelerating less than necessary to maintain safety …sufficient braking to maintain safety” which is indefinite. It is not clear how much decelerating is “necessary” and how much “safety” is “sufficient”, therefore the claims are 
Claims 2-9 and 22-29 are rejected by virtue of the dependency on previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 21, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US20190179339, hereinafter Kim).
As to claims 1 and 21, Kim teaches a method and a system for platooning comprising: 
establishing a communication link between a first vehicle and a second vehicle (Kim, para 0052 teaches communication circuit for communicating with a following vehicle); 
forming a platoon including the first vehicle and the second vehicle (Kim, para 0047 teaches forming platoon; also see para 0050); and 
dissolving the platoon in response to one of a plurality of safety goals not being met (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4), wherein the plurality of safety goals includes: 
verifying that the first vehicle is not decelerating less than intended to avoid a threat in front of it (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4); 

verifying that the first vehicle is not decelerating unintendedly; 
verifying that the first vehicle is not platooning unintendedly; 
verifying that notifications provided by a platoon electronic control unit (PECU) on the first vehicle are being transmitted to their intended destinations; 
verifying that information received in an update from a network operations center (NOC) at the first vehicle is correct; and 
verifying that the instability of the first vehicle does not exceed a threshold amount.
	Kim further teaches a processor and a memory (Kim, para 0044).
As to claims 5 and 25, Kim teaches the method of claim 1 and the system of claim 21, wherein verifying that the first vehicle is not decelerating less than intended to avoid a threat in front of it comprises determining that the PECU is commanding sufficient braking to maintain safety, at the first vehicle, relative to a threat in front of the first vehicle (Kim, para 0081 teaches PECU commanding sufficient braking relative to a collision in front of the first vehicle, Fig. 4).
As to claims 6 and 26, Kim teaches the method of claim 1 and the system of claim 21, wherein verifying that the first vehicle is not accelerating unintendedly comprises determining that the first vehicle is not accelerating incorrectly relative to a threat in front of the first vehicle (Kim, para 0104 teaches determining not accelerating incorrectly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lesher (US20180188746, hereinafter Lesher).
As to claims 2 and 22, Kim teaches the method of claim 1 and the system of claim 21. 
Kim does not teach wherein the platoon is dissolved by a brake electronic control unit (BECU) in response to the PECU being incapable of dissolving the platoon.
Lesher, para 0009 teaches braking events to be used to determine platoon splitting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Lesher to perform safe and efficient platooning (Lesher, para 0013).
Claims 3-4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Karmoose (US20190044728, hereinafter Karmoose).
As to claims 3 and 23, Kim teaches the method of claim 1 and the system of claim 21.
Kim does not teach wherein the one of a plurality of safety goals not being met is detected in within substantially 0.2 seconds.
However, in the same field of endeavor, Karmoose teaches the above limitation (Karmoose, para 0032 teaches a latency of 100ms for time-critical message for platooning vehicles; also see para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Karmoose to provide V2V communication in order to form a platoon of closely spaced vehicles (Karmoose, para 0003).
As to claims 4 and 24, Kim teaches the method of claim 1 and the system of claim 21.
Karmoose further teaches wherein dissolving the platoon is initiated within substantially 0.2 seconds or 0.4 seconds (Karmoose, para 0032 teaches a latency of 100ms for time-critical message for platooning vehicles; also see para 0018).
Claims 7-9 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Funabashi (US20140172265, hereinafter Funabashi).
As to claims 7 and 27, Kim teaches the method of claim 1 and the system of claim 21.
Kim does not teach wherein verifying that the first vehicle is not platooning inadvertently comprises determining that there are no safety critical platoon faults.
	However, in the same field of endeavor, Funabashi teaches the above limitation (Funabashi, para 0044 teaches a malfunction detection portion detecting a malfunction affecting the connected travel and notifies the convoy travel ECU to end the convoying travel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Kim to include the above limitation as taught by Funabashi to allow the vehicle to end convoy travel according to a condition where the follower vehicle should not perform the connected travel (Funabashi, para 0008).
As to claims 8 and 28, Kim teaches the method of claim 1 and the system of claim 21.
Kim further teaches a graphical user interface (Kim, para 0008, a display configured to output a user interface associated with platooning).
Funabashi further teaches wherein verifying that notifications provided by the PECU on the first vehicle are being transmitted to their intended destinations comprises determining that a status of a PECU is communicated to a user interface (Funabashi, para 0042-0043 teaches communication portion; para 0044 teaches malfunction of connected travel notifies the ECU of the malfunction, i.e. status of the PECU; para 0045 teaches transmitting and broadcast vehicle mode notification information; para 0071 teaches separation of the vehicles based on malfunction notification; also see para 0113, 0118).

As to claims 9 and 29, Kim teaches the method of claim 1 and the system of claim 21.
Funabashi further teaches wherein verifying that the instability of the first vehicle does not exceed a threshold amount comprises determining whether an automatic braking system is functioning correctly at least at one tire on the first vehicle (Funabashi, para 0044 teaches a malfunction detection portion detecting malfunction of braking associated devices).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Nathanson (US 20130342368, hereinafter Nathanson).
As to claim 30, Kim teaches a method for platooning comprising: 
establishing a communication link between a first vehicle and a second vehicle (Kim, para 0052 teaches communication circuit for communicating with a following vehicle); 
forming a platoon including the first vehicle and the second vehicle (Kim, para 0047 teaches forming platoon; also see para 0050);  and 
dissolving the platoon in response to a determination that one of a plurality of safety requirements is not met (Kim, para 0081 teaches dissolving platoon when a vehicle does not have necessary decelerating; also see Fig. 4).
Kim does not teach wherein the plurality of safety requirements includes: 
the first vehicle is traveling at a speed not less than 35 miles per hour; 
a speed of windshield wipers does not exceed a threshold amount; 
one or more tires are not overinflated; 

either a brake electronic control unit (BECU) or the PECU can apply brakes at the first vehicle; 
brake lights on the first vehicle are activated in response to the PECU applying brakes at the first vehicle; 
authorization received from a network operations center (NOC) at the first vehicle is updated at a threshold frequency; and 
a temperature of a brake on the first vehicle is not above a threshold amount.
However, in the same field of endeavor, Nathanson teaches brake lights on the first vehicle are activated in response to the PECU applying brake at the first vehicle b (Nathanson, para 0326 teaches all nodes participating in the network are required to inform the neighbors of operational events that may be significant to the neighboring vehicle such as brake application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Kim to include the above limitation as taught by Nathanson to enable vehicles to form safe platoon (Kim, para 0110).
As to claim 31, Kim in view of Nathanson teaches the method of claim 30.
Kim further teaches wherein the PECU comprises an ECU configured to determine whether platooning is enabled, and wherein a determination as to whether platooning is enabled comprises determining whether a driver is able to takeover longitudinal controls of a vehicle (Kim, para 0104 teaches hand over right to control the vehicles to the drivers).

Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668